Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00855-CR

                                  IN RE Destyn David FREDERICK

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 18, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus complaining the trial court has refused to rule

on his “Motion for Court’s Permission to File Post-Conviction Forensic DNA Testing” and his

“Application for Commutation of Sentence.” Because relator did not provide this court with a

sufficient record, we deny the petition for writ of mandamus.

                                              DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial




1
 This proceeding arises out of Cause No. 11-09-00041-CRL, styled The State of Texas v. Destyn David Frederick,
pending in the 81st Judicial District Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.
                                                                                       04-19-00855-CR


duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

         However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding).

         Here, relator did not provide this court with a copy of his pleadings, a copy of the trial

court’s docket, or any proof indicating the trial court is aware of the pleadings. Also, relator did

not provide a record establishing his pleadings have awaited disposition for an unreasonable time.

Id. Because relator did not provide this court with a sufficient record, relator has not shown himself

entitled to mandamus relief. Accordingly, the petition for writ of mandamus is denied.

         We deny as moot relator’s request to file a petition for writ of mandamus because leave is

not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re

Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no

pet.).

                                                   PER CURIAM

Do not publish




                                                 -2-